 

:,,,,1 11

._ Casé1:14-cv-01824-GLR Documem 151 Filed 01/16/19 Page 1 012

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

 

1 No|ia_THERN nlesloN
RYLINDA RHoDEs ' 11 )
Plaimiff, j 1 §
v. 1 1 1 civil Acrion NO. 14-cv-1324
CoMCAsT CoMMUNICATIoNs 1
MANAGEMENT, LLC, )
Defendant. §

 

YERDICT SHEET

Count 1 and Co\gt 8 (Hostile Work u_l§nvironment)

On Rylinda Rhodes claim of a sexually hostile work environment in violation of Title VII and

the Ma.ryland Fair Employment Practices Act (MFEPA), did Plaintiff Rylinda Rhodes prove:

A. that Ms. Rhodes was subjected to unwelcome harassment, ridicule, or other
abusive conduct;

J YEs No

.l
If you answer no, please stop, sign and |date the verdict sheet and return to the Court. If you

answer yes, please proceed to “B.” below.

B. that the abusive conduct was motivated, at least in part, by her sex;
y YES NO

lf you answer no, please stop, sign and date the verdict sheet and return to the Court. If you
answer yes, please proceed to “C.” below.

» _WG;QM"”_MAB

./:

cl 91 HW`B!BZ

11

*‘1§=€

1111 *." . \.

`1>'|‘.;'9_.1.§!1§£151€1

 

. Case 1:14-cV-01824-GLR Document 151 Filed 01/16/19 Page 2 of 2

C. that the abusive corriduct was so severe or pervasive that both she and a reasonable
person in her position would iind her work environment so hostile or offensive that it
would interfere With 1hefworlc performance; and

/i\»e`»-r

res l No

lf you answer no, please stop, signl and date the verdict sheet and return to the Court. If you
answer yes, please proceed to “D.”. beloi1v.

1 1

D. that Corncast’s management employees knew, or should have known, of the
abusive conduct, but failed to take remedial action reasonably calculated to end the
harassment

YES NO

If you answer no, please stop, signjand date the verdict sheet and return to the Court.

If you answered YES for all four (4) of the above elements above (A-D), you have found in
favor of Plaintiff Rylinda Rhodes on Counts l and 8 (Hostile Work Environment).

If you found for the Plaintiff on her Hos:tile Work Environment Claim what is the amount of
compensatory/emotional damages that you award to her, if any?

g 1

Damages.

 

 

DATE-' ,]r@MAA-a/v°\ Hl a Q_Ol'q
U O`

lSllfiNl\lTl.|RE BEDABTED

Signature of Foreperson:

